Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 08/04/2022, have been entered and made of record.

Claims 8 and 18 are canceled.
Claims 1-7, 9-17, 19 and 20 are pending with claims 1, 3, 12 and 13 being amended.


Response to Arguments


Arguments presented in the Remarks (“Remarks") filed on 08/04/2022 have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments is below.

Summary of Arguments:

Regarding claims 1 and 8 rejected under 35 USC. § l03(a) as being unpatentable over Xu in view of Murata in further view of Rafii, Applicant incorporated claim 8 into claim and argues that Rafii does not relate at any point to the number of detectors in a group whose signals are combined, let alone to adjusting this number, as recited in amended claim 1.

Examiner’s Response:

Regarding the arguments for amended claim 1, Examiner respectfully disagrees because of the following reasons: Murata discloses two different embodiments for measuring the distance: 1) a combination of groups of 6 pixels [Fig. 4, 11, 13] and 2)  a combination of groups of 7 pixels [Fig. 16]. Rafii discloses ‘to maximize/to increase the number of pixel photodetectors (i.e. the number of sensing elements) that will fall into the NORMAL_LIGHT group for ‘the optimum amount of required change in light’ [Fig. 6; col. 9, ll. 60-65; col. 10, ll. 60-65]. It is obvious to combine teachings of Xu, Murata and Rafii as motivation to increase/maximize the number of pixel detectors for a reliable depth measurement cited in Rafii [col. 9, ll. 35-65]. Note: It is well known in the art that not only the depth measurement, also a size in target space of a field of view depend on the number of sensor elements.

Therefore, all claims 1-7, 9-17, 19 and 20 stand rejected. See the rejections below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 11 depends on claim 8 which is canceled. Therefore, the scope of claim 11 can’t be determined.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 20 depends on claim 18 which is canceled. Therefore, the scope of claim 20 can’t be determined.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 9, 12, 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Xu”) [U.S Patent Application Pub. 2019/0219696 A1 provided in IDS filed on 06/10/2021] in view of Murata et al. (“Murata”) [US 2013/0329042 A1] further in view of Rafii et al. (“Rafii”) [US 7,379,163 B2]

Regarding claim 1, Xu meets the claim limitations as follows:
Apparatus for optical sensing (i.e. ‘a CW-TOF camera’) [Fig. 1, 2], comprising: 
an illumination assembly (i.e. ‘a light source 24’) [Fig. 1, 2], which is configured to direct optical radiation toward a target scene [Fig. 1, 2: scene ‘30’] while modulating the optical radiation with a carrier wave (i.e. ‘a frequency signal having angular frequency ωk’) [Fig. 1, 2: oscillator ’26’; para. 0013, 0031: ‘to modulate transmitted light 40’] having a predetermined carrier frequency;

a detection assembly (i.e. ‘pixels 23 of photo sensor 22’) [Fig. 1, 2], which is configured to receive the optical radiation that is reflected from the target scene, and comprises: 

an array of sensing elements (i.e. ‘pixels 23 of photo sensor 22’) [Fig. 1, 2], which are configured to output respective signals [para. 0012-0014: ‘A pixel 23 … registers light reflected’ ] in response to the optical radiation that is incident on the sensing elements during each of a plurality of detection intervals (i.e. ‘an exposure period “Exk” to register light’) [para. 0013], which are synchronized with the carrier frequency at different, respective temporal phase angles (i.e. ‘a different sampling phase offset ψk’) [para. 0013]; and
 
objective optics (i.e. ‘a lens 21’) [Fig. 1, 2; para. 0012-0014], which are configured to form an image of the target scene on the array; and

processing circuitry (i.e. ‘a controller 25’ in ‘a CW-TOF camera 20’) [Fig. 1, 2, para. 0012-0014], which is configured to process the signals output by the sensing elements in order to compute depth coordinates (i.e. ‘to determine distances to features in a scene 30’) [Fig. 1, 2; para. 0009, 0012-0017, 0020, 0042, 0062-0063: disclosing ‘The convolution is a function of sampling phase offset ψk and a propagation phase delay φd’ to compute distance d(i,j), eq. 14] of points in the target scene by combining the signals output by respective groups of more than four of the sensing elements,
wherein the processing circuitry is configured to adjust a number of the sensing elements in the groups.
Xu does not disclose explicitly the following claim limitations (emphasis added):
processing circuitry, which is configured to process the signals output by the sensing elements in order to compute depth coordinates of points in the target scene by combining the signals output by respective groups of more than four of the sensing elements,
wherein the processing circuitry is configured to adjust a number of the sensing elements in the groups.
However in the same field of endeavor Murata discloses the deficient claim as follows: 
processing circuitry, which is configured to process the signals output by the sensing elements in order to compute depth coordinates of points in the target scene by combining the signals output by respective groups of more than four of the sensing elements [Fig. 4, 11, 13: a combination of groups of 6 pixels; Fig. 16: a combination of groups of 7 pixels; para. 0013-0014, 0042, 0049: ‘calculating a distance to an object using … from six different pixels’],
wherein the processing circuitry is configured to adjust a number of the sensing elements in the groups [Fig. 4, 11, 13: a combination of groups of 6 pixels; Fig. 16: a combination of groups of 7 pixels].
Xu and Murata are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu and Murata as motivation to calculate a distance to an object using respective groups of more than four of pixels to solve the problems disclosed by Murata [para. 0008-0011].
Xu does not disclose explicitly the following claim limitations (emphasis added):
wherein the processing circuitry is configured to adjust a number of the sensing elements in the groups.
However in the same field of endeavor Rafii discloses the deficient claim as follows: 
wherein the processing circuitry is configured to adjust (i.e. ‘to increase’ or ‘to maximize’ the number of pixel photodetectors) a number of the sensing elements in the groups (i.e. ‘dynamically adjusted … to maximize the number of pixel detectors’) [Abstract; Fig. 5, 6: ‘Good_Pixel_Count’ is increased to by ‘histogram_new_brightness(i)’; col. 6, ll. 5-25, col. 9, ll. 50-65; col. 10, ll. 55-65: ‘to increase the number of pixel photodetectors’].
Xu, Murata and Rafii are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata and Rafii as motivation to increase/maximize the number of pixel detectors for a reliable depth measurement cited in Rafii [col. 9, ll. 35-65]. Note: Not only the depth measurement, also a size in target space of a field of view depend on the number of sensor elements.


Regarding claim 2, Xu meets the claim limitations as follows:
The apparatus according to claim 1, wherein each of the sensing elements is configured to output the respective signals with respect to two different detection intervals (i.e. exposure period Exk ‘at a different sampling phase offset ψk’) [Fig. 1, 2; para. 0013-0015: ‘a function of sampling phase offset’; para. 0058] within each cycle (i.e. ωk) of the carrier wave.


Regarding claim 4, Xu meets the claim limitations set forth in claim 1.
Xu does not disclose explicitly the following claim limitations (emphasis added):
The apparatus according to claim 1, wherein the sensing elements are configured to output the respective signals with respect to detection intervals that are separated by 60° within each cycle of the carrier wave.
However in the same field of endeavor Murata discloses the deficient claim as follows: 
wherein the sensing elements are configured to output the respective signals with respect to detection intervals that are separated by 60° (i.e. 3600 divisible by 6 different pixels) within each cycle of the carrier wave [Fig. 16-19; para. 0013-0014, 0042, 0049: ‘calculating a distance to an object using … from six different pixels’].
Xu and Murata are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu and Murata as motivation to calculate a distance to an object using respective groups of more than four of pixels to solve the problems disclosed by Murata [para. 0008-0011].


Regarding claim 9, Xu in view of Murata and Rafii meets the claim limitations set forth in claim 8.
Xu does not disclose explicitly the following claim limitations (emphasis added):
The apparatus according to claim 8, wherein the processing circuitry is configured to adjust the number of the sensing elements in the groups responsively to the signals output by the sensing elements.
However in the same field of endeavor Rafii discloses the deficient claim as follows: 
wherein the processing circuitry is configured to adjust (i.e. ‘to increase’ or ‘to maximize’ the number of pixel photodetectors) the number of the sensing elements in the groups responsively to the signals output (i.e. ‘to increase the number of pixel photodetectors’ by histogram_new_brightness) [Abstract; Fig. 5, 6: ‘Good_Pixel_Count’ is increased to by ‘histogram_new_brightness(i)’; col. 6, ll. 5-25, col. 9, ll. 50-65; col. 10, ll. 55-65: ‘to increase the number of pixel photodetectors’] by the sensing elements.
Xu, Murata and Rafii are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata and Rafii as motivation to maximize the number of pixel detectors for the reasons cited in Rafii [col. 9, ll. 35-65].


Regarding claim 12, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.

Regarding claim 14, all claim limitations are set forth as claim 4 in the method form and rejected as per discussion for claim 4.


Regarding claim 19, all claim limitations are set forth as claim 9 in the method form and rejected as per discussion for claim 9.


Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Xu”) [U.S Patent Application Pub. 2019/0219696 A1 provided in IDS filed on 06/10/2021] in view of Murata et al. (“Murata”) [US 2013/0329042 A1] further in view of Rafii et al. (“Rafii”) [US 7,379,163 B2] further in view of Jin (“Jin”) [US 2018/0366504 A1 provided in IDS filed on 11/29/2021]

Regarding claim 3, Xu in view of Murata meets the claim limitations as follows:
The apparatus according to claim 2, wherein the sensing elements are configured to output the respective signals with respect to detection intervals that are separated by 900 within each cycle of the carrier wave (i.e. an N=4 perturbation) [para. 0052], and
wherein for each of the sensing elements, the respective temporal phase angles of the two different detection intervals are 180° apart and are shifted by 90° relative to a nearest neighboring sensing element in the array.
Xu does not disclose explicitly the following claim limitations (emphasis added):
wherein for each of the sensing elements, the respective temporal phase angles of the two different detection intervals are 180° apart and are shifted by 90° relative to a nearest neighboring sensing element in the array.
However in the same field of endeavor Jin discloses the deficient claim as follows: 
wherein for each of the sensing elements, the respective temporal phase angles of the two different detection intervals are 180° apart and are shifted by 90° relative to a nearest neighboring sensing element in the array [Fig. 4, 5; para. 0075: ‘a distance may be determined by analyzing pixels at phases 00/1800 and 900/2700].
Xu, Murata, Rafii and Jin are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata and Jin as motivation to configure groups of pixels for different detection intervals so as to solve the problems disclosed by Murata [para. 0008-0011].


Regarding claim 13, all claim limitations are set forth as claim 3 in the method form and rejected as per discussion for claim 3.



Claims 5-7 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Xu”) [U.S Patent Application Pub. 2019/0219696 A1 provided in IDS filed on 06/10/2021] in view of Murata et al. (“Murata”) [US 2013/0329042 A1] further in view of Rafii et al. (“Rafii”) [US 7,379,163 B2] further in view of Katsumoto et al. (“Katsumoto”) [US 2009/0304294 A1]

Regarding claim 5, Xu meets the claim limitations as follows:
The apparatus according to claim 1, wherein the processing circuitry is configured to calculate, over the sensing elements in each of the respective groups, respective sums of the signals [para. 0020-0021: Eq. 12 shows d(i,j)) is a function of a propagation phase delay φd (Eq. 11) which is calculated with the sum of output signals Vk(i,j); Fig. 1; para. 0020-0021: d(131)] output by the sensing elements due to the optical radiation in each of the detection intervals, and to compute the depth coordinates by applying a predefined function to the respective sums [para. 0020-0021: Eq. 12 shows d(i,j)) is a function of a propagation phase delay φd (Eq. 11) which is calculated with the sum of output signals Vk(i,j); Fig. 1; para. 0020-0021: d(131)].
Xu does not disclose explicitly the following claim limitations (emphasis added):
wherein the processing circuitry is configured to calculate, over the sensing elements in each of the respective groups, respective sums of the signals output by the sensing elements due to the optical radiation in each of the detection intervals, and to compute the depth coordinates by applying a predefined function to the respective sums.
However in the same field of endeavor Katsumoto discloses the deficient claim as follows: 
wherein the processing circuitry is configured to calculate, over the sensing elements in each of the respective groups, respective sums [Fig. 6; para. 0052-65: ‘D501’] of the signals output by the sensing elements due to the optical radiation in each of the detection intervals, and to compute the depth coordinates by applying a predefined function to the respective sums.
Xu, Murata, Rafii and Katsumoto are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata, Rafii and Katsumoto as motivation to configure groups of 16 pixels for different detection intervals so as to solve the problems disclosed by Murata [para. 0008-0011].


Regarding claim 6, Xu meets the claim limitations as follows:
The apparatus according to claim 1, wherein the processing circuitry is further configured to generate a two-dimensional image of the target scene comprising a matrix of image pixels having respective pixel values [para. 0012-0013: ‘camera 20 images on a pixel p(i, j) … as a feature f(i, j)] corresponding to sums of the respective signals output by each of the sensing elements.
Xu does not disclose explicitly the following claim limitations (emphasis added):
wherein the processing circuitry is further configured to generate a two-dimensional image of the target scene comprising a matrix of image pixels having respective pixel values corresponding to sums of the respective signals output by each of the sensing elements.
However in the same field of endeavor Katsumoto discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to generate a two-dimensional image of the target scene comprising a matrix of image pixels having respective pixel values corresponding to sums of the respective signals output by each of the sensing elements [Fig. 6; para. 0052-65: ‘D501’].
Xu, Murata, Rafii and Katsumoto are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata, Rafii and Katsumoto as motivation to configure groups of 16 pixels for different detection intervals so as to solve the problems disclosed by Murata [para. 0008-0011].


Regarding claim 7, Xu in view of Murata and Rafii meets the claim limitations set forth in claim 1.
Xu does not disclose explicitly the following claim limitations (emphasis added):
The apparatus according to claim 1, wherein the respective groups comprise at least sixteen of the sensing elements.
However in the same field of endeavor Katsumoto discloses the deficient claim as follows: 
wherein the respective groups comprise at least sixteen of the sensing elements [Fig. 6; para. 0022: ‘a single distance measuring sensor 3 … provided for every sixteen pixels of the image pickup’].
Xu, Murata, Rafii and Katsumoto are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata, Rafii and Katsumoto as motivation to configure groups of 16 pixels for different detection intervals so as to solve the problems disclosed by Murata [para. 0008-0011].



Regarding claim 15, all claim limitations are set forth as claim 5 in the method form and rejected as per discussion for claim 5.


Regarding claim 16, all claim limitations are set forth as claim 6 in the method form and rejected as per discussion for claim 6.


Regarding claim 17, all claim limitations are set forth as claim 7 in the method form and rejected as per discussion for claim 7.



Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Xu”) [U.S Patent Application Pub. 2019/0219696 A1 provided in IDS filed on 06/10/2021] in view of Murata et al. (“Murata”) [US 2013/0329042 A1] further in view of Rafii et al. (“Rafii”) [US 7,379,163 B2] and Lindskog et al. (“Lindskog”) [US 10,762,655 B1]

Regarding claim 10, Xu in view of Murata meets the claim limitations set forth in claim 9.
Xu does not disclose explicitly the following claim limitations (emphasis added):
The apparatus according to claim 9, wherein the processing circuitry is configured to detect a level of noise in the signals output by the sensing elements, and to modify the number of the sensing elements in the groups responsively to the level of the noise.
However in the same field of endeavor Rafii discloses the deficient claim as follows: 
wherein the processing circuitry is configured to detect a level of noise (i.e. ‘increased noise’) in the signals output by the sensing elements, and to modify the number of the sensing elements (i.e. ‘Adjusting … number of PD pixels’) [col. 9, ll. 5-30] in the groups responsively to the level of the noise.
Xu, Murata, Rafii and Lindskog are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata, Rafii and Lindskog as motivation to adjust number of PD pixels to ‘help balance the noise and robustness’ [col. 9, ll. 5-14].


Claims 11 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Xu”) [U.S Patent Application Pub. 2019/0219696 A1 provided in IDS filed on 06/10/2021] in view of Murata et al. (“Murata”) [US 2013/0329042 A1] further in view of Rafii et al. (“Rafii”) [US 7,379,163 B2] and Horikawa (“Horikawa”) [US 2016/0119606 A1]

Regarding claim 11, Xu in view of Murata meets the claim limitations set forth in claim 1.
Xu does not disclose explicitly the following claim limitations (emphasis added):
The apparatus according to claim 8, wherein the processing circuitry is configured to include different numbers of the sensing elements in the respective groups for different points in the target scene.
However in the same field of endeavor Rafii discloses the deficient claim as follows: 
wherein the processing circuitry is configured to include different numbers of the sensing elements (i.e. ‘to maximize the number of pixel photodetectors’) [col. 6, ll. 10-15: ‘thus can output accurate depth] in the respective groups for different points (i.e. ‘within their intended dynamic range’) in the target scene.
Xu, Murata, Rafii and Horikawa are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata, Rafii and Lindskog as motivation to adjust number of PD pixels to ‘output accurate depth data’ [col. 6, ll. 10-15] and  ‘help balance the noise and robustness’ [col. 9, ll. 5-14].
Xu does not disclose explicitly the following claim limitations (emphasis added):
wherein the processing circuitry is configured to include different numbers of the sensing elements in the respective groups for different points in the target scene.
However in the same field of endeavor Horikawa discloses the deficient claim as follows: 
wherein the processing circuitry is configured to include different numbers of the sensing elements (i.e. ‘the number of pixels to be added’) [Fig. 2; para. 0071: ‘the number of pixels to be added … so that a region having the largest defocus amount of the divided regions is contained in the refocusable range’] in the respective groups for different points in the target scene.
Xu, Murata, Rafii and Horikawa are combinable because they are from the same field of depth sensor.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu, Murata, Rafii and Horikawa as motivation to adjust number of PD pixels to ‘output accurate depth data’ [para. 0071: ‘in the refocusable range’].


Regarding claim 20, all claim limitations are set forth as claim 11 in the method form and rejected as per discussion for claim 11.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488